 

Exhibit 10.37

 

pledge AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made as of January 22, 2015, by and
between TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation (“Pledgor”),
and JL-BBNC MEZZ UTAH, LLC, an Alaska limited liability company (“Lender”).

 

RECITALS

 

A.           The term “Borrowers”, as used herein, shall mean collectively all
of the following entities: TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation, TWINLAB CONSOLIDATION CORPORATION, a Delaware corporation, TWINLAB
HOLDINGS, INC., a Michigan corporation, ISI BRANDS INC., a Michigan corporation,
and TWINLAB CORPORATION, a Delaware corporation, TCC CM SUBCO I, INC., a
Delaware corporation, TCC CM SUBCO II, INC., a Delaware corporation, and such
other borrowers that may become “Borrowers” under the NWP Agreement (as defined
herein); the term “Borrower”, as used herein, shall mean individually each
entity that is one of the Borrowers; and the term “Company” as used herein shall
mean, collectively, each of Twinlab Holdings, Inc., a Michigan corporation, TCC
CM Subco I, Inc., a Delaware corporation, and TCC CM Subco II, Inc., a Delaware
corporation.

 

B.           Pursuant to that certain Note and Warrant Purchase Agreement dated
as of even date herewith between Borrowers and Lender (as the same may be
amended, supplemented, modified, increased, renewed or restated from time to
time, the “NWP Agreement”), Lender has agreed to make available to Borrowers a
loan in the maximum principal amount of $5,000,000 (the “Loan”). Borrowers have
executed and delivered one or more promissory notes evidencing the indebtedness
incurred by Borrowers under the NWP Agreement (as the same may be amended,
modified, increased, renewed or restated from time to time, and together with
all renewal notes issued in respect thereof, collectively the “Notes”). The
terms and provisions of the NWP Agreement and Notes are hereby incorporated by
reference in this Agreement.

 

C.           This Agreement, the Notes, the NWP Agreement and all of the other
documents evidencing, securing and/or governing or executed in connection with
the Notes, as the same may be amended, modified, increased, renewed or restated
from time to time, are herein referred to collectively as the “Financing
Documents”.

 

D.           The term “Obligations” as used herein shall have the meanings given
to such term in the NWP Agreement.

 

E.           In connection with the Lender entering into the NWP Agreement and
agreeing to make the credit accommodations under the NWP Agreement and as
security for all of the Obligations, Lender is requiring that Pledgor shall have
executed and delivered this Agreement.

 

F. Pledgor is a shareholder in Company and, as such, will continue to derive
substantial benefit by reason of Lender making the Loan.

 

AGREEMENT

 

NOW, THEREFORE, to induce Lender to enter into the NWP Agreement and to make the
Loan, and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Pledgor and Lender hereby incorporate hereby
by this reference the foregoing Recitals and hereby covenant and agree as
follows:

 

 

 

  

1.          Grant of Assignment and Security Interest. Pledgor hereby pledges,
assigns and grants to Lender, as security for the Obligations a security
interest in the following property of Pledgor (collectively, the “Collateral”),
whether now existing or hereafter created or arising:

 

(a)          all of the stock, shares, and other equity ownership interests in
Company now or hereafter held by Pledgor (collectively, the “Ownership
Interests”) and all of Pledgor’s rights to participate in the management of
Company, all rights, privileges, authority and powers of Pledgor as owner or
holder of its Ownership Interests in Company, all rights, privileges, authority
and powers relating to the economic interests of Pledgor as owner or holder or
its Ownership Interests in Company, including, without limitation, all
investment property and general intangibles related thereto, all options and
warrants of Pledgor for the purchase of any Ownership Interest in Company, all
documents and certificates representing or evidencing the Pledgor’s Ownership
Interests in Company, all whether existing or hereafter arising, and whether
arising under any agreement or any bylaws, certificate of formation, articles of
incorporation or other governing documents of Company (as the same may be
amended, modified or restated from time to time) or otherwise, or at law or in
equity and all books and records of Pledgor pertaining to any of the foregoing
and all options, warrants, distributions, investment property, cash, instruments
and other rights and options from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such interests, and
Pledgor shall promptly from time to time at the written request of Lender
deliver to Lender a certificate duly executed by Pledgor describing such
percentage interests, options or warrants and certifying that the same have been
duly pledged hereunder;

 

(b)          all rights to receive cash distributions, profits, losses and
capital distributions (including, but not limited to, distributions in kind and
liquidating dividends and distributions) and any other rights and property
interests related to the Ownership Interests;

 

(c)          all other securities, instruments or property (including cash) paid
or distributed in respect of or in exchange for the Ownership Interests, whether
or not as part of or by way of spin-off, merger, consolidation, dissolution,
reclassification, combination or exchange of stock (or other Ownership
Interests), asset sales, or similar rearrangement or reorganization or
otherwise; and

 

(d)          all proceeds (both cash and non-cash) of the foregoing, whether now
or hereafter arising with respect to the foregoing.

 

2.          Application of Proceeds. Pledgor hereby authorizes and directs the
Company, following written notice to do so by Lender after the occurrence of an
Event of Default (as hereinafter defined) under this Agreement, to make direct
payment to Lender of any amounts due or to become due to Pledgor with respect to
the Collateral. Any moneys received by Lender shall be applied to the
Obligations in such order and manner of application as Lender may from time to
time determine in its sole discretion.

 

3.          Rights of Pledgor in the Collateral. Until any Event of Default
occurs under this Agreement, Pledgor shall be entitled to exercise all voting
rights and to receive all dividends and other distributions that may be paid on
any Collateral and that are not otherwise prohibited by the Financing Documents.
Any cash dividend or distribution payable in respect of the Collateral that is,
in whole or in part, a return of capital or that is made in violation of this
Agreement or the Financing Documents shall be received by Pledgor in trust for
Lender shall be paid immediately to Lender and shall be retained by Lender as
part of the Collateral. Upon the occurrence and during the continuation of an
Event of Default, Pledgor shall, at the written direction of Lender, promptly,
and in any case within one (1) business day, send a written notice to Company
instructing Company, and shall cause Company, to remit all cash and other
distributions payable with respect to the Ownership Interests (until such time
as Lender notifies Pledgor that such Event of Default has ceased to exist)
directly to Lender. Nothing contained in this paragraph shall be deemed to
permit the payment of any sum or the making of any distribution which is
prohibited by any of the Financing Documents, if any.

 

2

 

  

4.          Representations and Warranties of Pledgor. Pledgor hereby warrants
to Lender as follows:

 

(a)          Schedule I and Schedule II are true, correct and complete in all
respects;

 

(b)          All of the pledged Ownership Interests of Pledgor (the “Pledged
Interests”) are in certificated form, and are registered in the name of Pledgor;

 

(c)          The Pledged Interests constitute at least the percentage of all the
issued and outstanding Ownership Interests of Company as set forth on
Schedule I;

 

(d)          The Pledged Interests listed on Schedule I are the only Ownership
Interests of Company in which Pledgor has any rights;

 

(e)          All certificates evidencing the Pledged Interests of Pledgor have
been delivered to Lender;

 

(f)          Pledgor has good and marketable title to the Collateral. Pledgor is
the sole owner of all of the Collateral, free and clear of all security
interests, pledges, voting trusts, agreements, liens, claims and encumbrances
whatsoever, other than the security interests, assignments and liens granted
under this Agreement and other than Permitted Encumbrances (as defined in the
NWP Agreement);

 

(g)          Pledgor has not heretofore transferred, pledged, assigned or
otherwise encumbered any of its rights in or to the Collateral, other than
pursuant to Permitted Encumbrances (as defined in the NWP Agreement);

 

(h)          Other than a requirement of consent of other members contained in
the operating agreements governing the Ownership Interests (which such consent
has been obtained), Pledgor is not prohibited under any agreement with any other
person or entity, or under any judgment or decree, from the execution and
delivery of this Agreement or the performance or discharge of the obligations,
duties, covenants, agreements, and liabilities contained in this Agreement;

 

(i)          No action has been brought or threatened that might prohibit or
interfere with the execution and delivery of this Agreement or the performance
or discharge of the obligations, duties, covenants, agreements, and liabilities
contained in this Agreement;

 

(j)          Pledgor has full power and authority to execute and deliver this
Agreement, and the execution and delivery of this Agreement do not conflict with
any agreement to which Pledgor is a party or any law, order, ordinance, rule, or
regulation to which Pledgor is subject or by which it is bound and do not
constitute a default under any agreement or instrument binding upon Pledgor; and

 

(k)          This Agreement has been properly executed and delivered and
constitutes the valid and legally binding obligation of Pledgor and is fully
enforceable against Pledgor in accordance with its terms, except as the
enforceability hereof may be limited by bankruptcy, insolvency or other similar
laws relating to the enforcement of creditors’ rights generally and by general
equitable principles.

 

3

 

  

5.          Covenants of Pledgor. Pledgor hereby covenants and agrees as
follows:

 

(a)          To do or cause to be done all things necessary to preserve and to
keep in full force and effect its interests in the Collateral, and to defend, at
its sole expense, the title to the Collateral and any part of the Collateral;

 

(b)          To cooperate fully with Lender’s efforts to preserve the Collateral
and to take such actions to preserve the Collateral as Lender may in good faith
direct;

 

(c)          To cause Company to maintain proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to the Collateral;

 

(d)          To deliver and deposit with the Lender immediately upon the
execution and delivery of this Agreement in pledge, all of such Pledgor’s
certificates, instruments or other documents comprising or evidencing the
Ownership Interests or other Collateral, and to execute and deliver to Lender
one or more transfer powers, substantially in the form of Schedule III attached
hereto or otherwise in form and content satisfactory to Lender, pursuant to
which Pledgor assigns, in blank, all Ownership Interests and other Collateral
(the “Transfer Powers”), which such Transfer Powers shall be held by Lender as
part of the Collateral.

 

(e)          To deliver immediately to Lender any certificates that may be
issued following the date of this Agreement representing the Ownership Interests
or other Collateral, and to execute and deliver to Lender one or more Transfer
Powers, which such Transfer Powers shall be held by Lender as part of the
Collateral;

 

(f)          To execute and deliver to Lender such financing statements as
Lender may request with respect to the Ownership Interests, and to take such
other steps as Lender may from time to time reasonably request to perfect
Lender’s security interest in the Ownership Interests under applicable law;

 

(g)          Not to sell, discount, allow credits or allowances, assign, extend
the time for payment on, convey, lease, assign, transfer or otherwise dispose of
the Collateral or any part of the Collateral, except for Permitted Encumbrances
(as defined in the NWP Agreement);

 

(h)          After an Event of Default under the Financing Documents (including
but not limited to this Agreement), not to receive any dividend or distribution
or other benefit with respect to Company, and not to vote, consent, waive or
ratify any action taken, that would in any such case violate or be inconsistent
with any of the terms and provisions of this Agreement, or any of the Financing
Documents or that would materially impair the position or interest of Lender in
the Collateral or dilute the Ownership Interests pledged to Lender under this
Agreement;

 

(i)          Not to sell or otherwise dispose of, or create, incur, assume or
suffer to exist any lien upon any of the Collateral, other than liens in favor
of Lender and except for other Permitted Encumbrances (as defined in the NWP
Agreement);

 

(j)          That Pledgor will, upon obtaining ownership of any other Ownership
Interests otherwise required to be pledged to Lender pursuant to any of the
Financing Documents, which Ownership Interests are not already Pledged
Interests, within ten (10) Business Days deliver to Lender a Pledge Amendment,
duly executed by Pledgor, in substantially the form of Schedule IV hereto (a
“Pledge Amendment”) in respect of any such additional Ownership Interests
pursuant to which Pledgor shall pledge to Lender, all of such additional
Ownership Interests. Prior to the delivery thereof to Lender, all such
additional Ownership Interests shall be held by Pledgor separate and apart from
its other property and in express trust for Lender;

 

4

 

  

(k)          That Pledgor consents to the admission of Lender (and its assigns
or designee) as a member, partner or stockholder of Company upon Lender’s
acquisition of any of the Ownership Interests; and

 

6.          Rights of Lender. Lender may from time to time and at its option
(a) require Pledgor to, and Pledgor shall, periodically deliver to Lender
records and schedules, which show the status of the Collateral and such other
matters which affect the Collateral; (b) verify the Collateral and inspect the
books and records of Company and make copies of or extracts from the books and
records; and (c) notify any prospective buyers or transferees of the Collateral
of Lender’s interest in the Collateral. Pledgor agrees that Lender may at any
time take such steps as Lender deems reasonably necessary to protect Lender’s
interest in and to preserve the Collateral. Pledgor hereby consents and agrees
that Lender may at any time or from time to time pursuant to the NWP Agreement
(a) extend or change the time of payment and/or the manner, place or terms of
payment of any and all Obligations, (b) supplement, amend, restate, supersede,
or replace the NWP Agreement or any other Financing Documents, (c) renew,
extend, modify, increase or decrease loans and extensions of credit under the
NWP Agreement, (d) modify the terms and conditions under which loans and
extensions of credit may be made under the NWP Agreement, (e) settle, compromise
or grant releases for any Obligations and/or any person or persons liable for
payment of any Obligations, (f) exchange, release, surrender, sell, subordinate
or compromise any collateral of any party now or hereafter securing any of the
Obligations and (g) apply any and all payments received from any source by
Lender at any time against the Obligations in any order as Lender may determine
pursuant to the terms of the NWP Agreement; all of the foregoing in such manner
and upon such terms as Lender may determine and without notice to or further
consent from Pledgor and without impairing or modifying the terms and conditions
of this Agreement which shall remain in full force and effect.

 

This Agreement shall remain in full force and effect and shall not be limited,
impaired or otherwise affected in any way by reason of (i) any delay in making
demand on Pledgor for or delay in enforcing or failure to enforce, performance
or payment of any Obligations, (ii) any failure, neglect or omission on Lender’s
part to perfect any lien upon, protect, exercise rights against, or realize on,
any property of Pledgor or any other party securing the Obligations, (iii) any
failure to obtain, retain or preserve, or the lack of prior enforcement of, any
rights against any person or persons or in any property, (iv) the invalidity or
unenforceability of any Obligations or rights in any Collateral under the NWP
Agreement, (v) the existence or nonexistence of any defenses which may be
available to Pledgor with respect to the Obligations, or (vi) the commencement
of any bankruptcy, reorganization; liquidation, dissolution or receivership
proceeding or case filed by or against Pledgor or any Borrower.

 

7.          Events of Default. The occurrence of any “Event of Default,” as
defined in the NWP Agreement, shall constitute an event of default (an “Event of
Default”) under this Agreement.

 

8.          Rights of Lender Following Event of Default. Upon the occurrence of
an Event of Default under this Agreement (and in addition to all of its other
rights, powers and remedies under this Agreement and the NWP Agreement), Lender
may, at its option, without notice to Pledgor or any other party, do any one or
more of the following:

 

(a)          Declare any unpaid balance of the Obligations to be immediately due
and payable (the occurrence or nonoccurrence of an Event of Default shall in no
manner impair the ability of Lender to demand payment of any portion of the
Obligations that is payable upon demand);

 

5

 

  

(b)          Proceed to perform or discharge any and all of Pledgor’s
obligations, duties, responsibilities, or liabilities and exercise any and all
of its rights in connection with the Collateral for such period of time as
Lender may deem appropriate, with or without the bringing of any legal action in
or the appointment of any receiver by any court;

 

(c)          Do all other acts which Lender may deem necessary or proper to
protect Lender’s security interest in the Collateral and carry out the terms of
this Agreement;

 

(d)          Exercise all voting and management rights of Pledgor as to Company
or otherwise pertaining to the Collateral, and Pledgor, forthwith upon the
request of Lender, shall use its best efforts to secure, and cooperate with the
efforts of Lender to secure (if not already secured by Lender), all the benefits
of such voting and management rights.

 

(e)          Sell the Collateral in any manner permitted by the UCC; and upon
any such sale of the Collateral, Lender may (i) bid for and purchase the
Collateral and apply the expenses of such sale (including, without limitation,
attorneys’ fees) as a credit against the purchase price, or (ii) apply the
proceeds of any sale or sales to other persons or entities, in whatever order
Lender in its sole discretion may decide, to the expenses of such sale
(including, without limitation, attorneys’ fees), to the Obligations, and the
remainder, if any, shall be paid to Pledgor or to such other person or entity
legally entitled to payment of such remainder; and

 

(f)          Proceed by suit or suits in law or in equity or by any other
appropriate proceeding or remedy to enforce the performance of any term,
covenant, condition, or agreement contained in this Agreement, and institution
of such a suit or suits shall not abrogate the rights of Lender to pursue any
other remedies granted in this Agreement or to pursue any other remedy available
to Lender either at law or in equity.

 

Lender shall have all of the rights and remedies of a secured party under the
UCC and other applicable laws. All costs and expenses, including reasonable
attorneys’ fees and expenses, incurred or paid by Lender in exercising or
protecting any interest, right, power or remedy conferred by this Agreement,
shall bear interest at a per annum rate of interest equal to the then highest
rate of interest charged on any of the Obligations from the date of payment
until repaid in full and shall, along with the interest thereon, constitute and
become a part of the Obligations secured by this Agreement.

 

Pledgor hereby constitutes Lender as the attorney-in-fact of Pledgor after the
occurrence and during the continuance an Event of Default under the Financing
Documents (including but not limited to this Agreement) to take such actions and
execute such documents as Lender may deem appropriate in the exercise of the
rights and powers granted to Lender in this Agreement, including, but not
limited to, filling-in blanks in the Transfer Power to cause a transfer of the
Ownership Interests and other Collateral pursuant to a sale of the Collateral.
The power of attorney granted hereby shall be irrevocable and coupled with an
interest and shall terminate only upon the payment in full of the Obligations.
Pledgor shall indemnify and hold Lender harmless for all losses, costs, damages,
fees, and expenses suffered or incurred in connection with the exercise of this
power of attorney and shall release Lender from any and all liability arising in
connection with the exercise of this power of attorney (other than any such
losses, costs, etc. to the extent solely caused by the Lender’s gross negligence
or willful misconduct).

 

6

 

 

9.          Performance by Lender. If Pledgor shall fail to perform, observe or
comply with any of the conditions, terms, or covenants contained in this
Agreement or any of the other Financing Documents, Lender, without notice to or
demand upon Pledgor and without waiving or releasing any of the Obligations or
any Event of Default, may (but shall be under no obligation to) at any time
thereafter perform such conditions, terms or covenants for the account and at
the expense of Pledgor, and may enter upon the premises of Pledgor for that
purpose and take all such action on the premises as Lender may consider
necessary or appropriate for such purpose. All sums paid or advanced by Lender
in connection with the foregoing and all costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the foregoing, together with interest thereon at a per annum rate of interest
equal to the then highest rate of interest charged on the principal of any of
the Obligations, from the date of payment until repaid in full, shall be paid by
Pledgor to Lender on demand and shall constitute and become a part of the
Obligations secured by this Agreement.

 

10.         Indemnification. Lender shall not in any way be responsible for the
performance or discharge of, and Lender does not hereby undertake to perform or
discharge of, any obligation, duty, responsibility, or liability of Pledgor in
connection with the Collateral or otherwise. Pledgor hereby agrees to indemnify
Lender and hold Lender harmless from and against all losses, liabilities,
damages, claims, or demands suffered or incurred by reason of this Agreement or
by reason of any alleged responsibilities or undertakings on the part of Lender
to perform or discharge any obligations, duties, responsibilities, or
liabilities of Pledgor in connection with the Collateral or otherwise; provided,
however, that the foregoing indemnity and agreement to hold harmless shall not
apply to losses, liabilities, damages, claims, or demands suffered or incurred
by reason of Lender’s own gross negligence or willful misconduct. Lender shall
have no duty to collect any amounts due or to become due in connection with the
Collateral or enforce or preserve Pledgor’s rights under this Agreement.

 

11.         Termination. Upon payment in full of the Obligations, and
termination of any further obligation of Lender to extend any credit to Borrower
under the Financing Documents, this Agreement shall terminate and Lender shall
promptly execute appropriate documents to evidence such termination.

 

12.         Release. Without prejudice to any of Lender’s rights under this
Agreement, Lender may take or release other security for the payment or
performance of the Obligations, may release any party primarily or secondarily
liable for the Obligations, and may apply any other security held by Lender to
the satisfaction of the Obligations.

 

13.         Pledgor’s Liability Absolute. The liability of Pledgor under this
Agreement shall be direct and immediate and not conditional or contingent upon
the pursuit of any remedies against Pledgor or any other person, nor against
other securities or liens available to Lender or Lender’s respective successors,
assigns, or agents. Pledgor waives any right to require that resort be had to
any security or to any balance of any deposit account or credit on the books of
Lender in favor of any other person.

 

14.         Preservation of Collateral. Lender shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral and in
preserving rights under this Agreement if Lender takes action for those purposes
as Pledgor may reasonably request in writing, provided, however, that failure to
comply with any such request shall not, in and of itself, be deemed a failure to
exercise reasonable care, and no failure by Lender to preserve or protect any
rights with respect to the Collateral or to do any act with respect to the
preservation of the Collateral not so requested by Pledgor shall be deemed a
failure to exercise reasonable care in the custody or preservation of the
Collateral.

 

15.         Private Sale. Pledgor recognizes that Lender may be unable to effect
a public sale of the Collateral by reason of certain provisions contained in the
federal Securities Act of 1933, as amended, and applicable state securities laws
and, under the circumstances then existing, may reasonably resort to a private
sale to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account for investment and
not with a view to the distribution or resale of the Collateral. Pledgor agrees
that a private sale so made may be at a price and on other terms less favorable
to the seller than if the Collateral were sold at public sale and that Lender
has no obligation to delay sale of the Collateral for the period of time
necessary to permit Pledgor, even if Pledgor would agree to register or qualify
the Collateral for public sale under the Securities Act of 1933, as amended, and
applicable state securities laws. Pledgor agrees that a private sale made under
the foregoing circumstances and otherwise in a commercially reasonable manner
shall be deemed to have been made in a commercially reasonable manner under the
UCC.

 

7

 

  

16.         General.

 

(a)          Final Agreement and Amendments. This Agreement, together with the
other Financing Documents, constitutes the final and entire agreement and
understanding of the parties and any term, condition, covenant or agreement not
contained herein or therein is not a part of the agreement and understanding of
the parties. Neither this Agreement, nor any term, condition, covenant or
agreement hereof may be changed, waived, discharged or terminated except by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.

 

(b)          Waiver. No party hereto shall be deemed to have waived the exercise
of any right which it holds hereunder unless such waiver is made expressly and
in writing (and, without limiting the generality of the foregoing, no delay or
omission by any party hereto in exercising any such right shall be deemed a
waiver of its future exercise). No such waiver made in any instance involving
the exercise of any such right shall be deemed a waiver as to any other such
instance, or any other such right. No single or partial exercise of any power or
right shall preclude other or further exercise of the power or right or the
exercise of any other power or right. No course of dealing between the parties
hereto shall be construed as an amendment to this Agreement or a waiver of any
provision of this Agreement. No notice to or demand on Pledgor in any case shall
thereby entitle Pledgor to any other or further notice or demand in the same,
similar or other circumstances.

 

(c)          Headings. The headings of the Sections, subsections, paragraphs and
subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

 

(d)          Construction. As used herein, all references made (i) in the
neuter, masculine or feminine gender shall be deemed to have been made in all
such genders, (ii) in the singular or plural number shall be deemed to have been
made, respectively, in the plural or singular number as well, and (iii) to any
Section, subsection, paragraph or subparagraph shall, unless therein expressly
indicated to the contrary, be deemed to have been made to such Section,
subsection, paragraph or subparagraph of this Agreement. The Recitals are
incorporated herein as a substantive part of this Agreement and the parties
hereto acknowledge that such Recitals are true and correct.

 

(e)          Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns hereunder. In the event of any
assignment or transfer by Lender of any of the Pledgor’s obligations under the
Financing Documents or the collateral therefor, Lender thereafter shall be fully
discharged from any responsibility with respect to such collateral so assigned
or transferred, but Lender shall retain all rights and powers given by this
Agreement with respect to any of the Pledgor’s obligations under the Financing
Documents or collateral not so assigned or transferred. Pledgor shall have no
right to assign or delegate its rights or obligations hereunder.

 

(f)          Severability. If any term, provision, covenant or condition of this
Agreement or the application of such term, provision, covenant or condition to
any party or circumstance shall be found by a court of competent jurisdiction to
be, to any extent, invalid or unenforceable, the remainder of this Agreement and
the application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
shall be valid and enforced to the fullest extent permitted by law.

 

8

 

  

(g)          Notices. All notices required or permitted hereunder shall be given
and shall become effective as provided in Section 12.3 of the NWP Agreement. All
notices to Pledgor shall be addressed in accordance with the information
provided on the signature page hereto.

 

(h)          Remedies Cumulative. Each right, power and remedy of Lender as
provided for in this Agreement, or in any of the other Financing Documents or
now or hereafter existing by law, shall be cumulative and concurrent and shall
be in addition to every other right, power or remedy provided for in this
Agreement, or in any of the other Financing Documents now or hereafter existing
by law, and the exercise or beginning of the exercise by Lender of any one or
more of such rights, powers or remedies shall not preclude the later exercise by
Lender of any other rights, powers or remedies.

 

(i)          Time of the Essence; Survival; Joint and Several Liability. Time is
of the essence of this Agreement and each and every term, covenant and condition
contained herein. All covenants, agreements, representations and warranties made
in this Agreement or in any of the other Financing Documents shall continue in
full force and effect so long as any of the obligations of any party under the
Financing Documents (other than Lender) remain outstanding. Each person or
entity constituting Pledgor shall be jointly and severally liable for all of the
obligations of Pledgor under this Agreement.

 

(j)          Further Assurances. Pledgor hereby agrees that at any time and from
time to time, at the expense of Pledgor, Pledgor will promptly execute and
deliver all further instruments and documents, and take all further action, that
may be necessary or that Lender may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby, or to
enable Lender or any of its agents to exercise and enforce its rights and
remedies under this Agreement with respect to any portion of such collateral.

 

(k)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be considered to be an original, but all of
which shall constitute one in the same instrument. As used in this Agreement,
the term “this Agreement” shall include all attachments, exhibits, schedules,
riders and addenda.

 

(l)          Costs. Pledgor shall be responsible for the payment of any and all
reasonable fees, costs and expenses which Lender may incur by reason of this
Agreement, including, but not limited to, the following: (i) any taxes of any
kind related to any property or interests assigned or pledged hereunder;
(ii) expenses incurred in filing public notices relating to any property or
interests assigned or pledged hereunder; and (iii) any and all costs, expenses
and fees (including, without limitation, reasonable attorneys’ fees and expenses
and court costs and fees), whether or not litigation is commenced, incurred by
Lender in protecting, insuring, maintaining, preserving, attaching, perfecting,
enforcing, collecting or foreclosing upon any lien, security interest, right or
privilege granted to Lender or any obligation of Pledgor under this Agreement,
whether through judicial proceedings or otherwise, or in defending or
prosecuting any actions or proceedings arising out of or related to this
Agreement or any property or interests assigned or pledged hereunder.

 

(m)          No Defenses. Pledgor’s obligations under this Agreement shall not
be subject to any set-off, counterclaim or defense to payment that Pledgor now
has or may have in the future.

 

9

 

  

(n)          Cooperation in Discovery and Litigation. In any litigation, trial,
arbitration or other dispute resolution proceeding relating to this Agreement,
all directors, officers, employees and agents of Pledgor or of its affiliates
shall be deemed to be employees or managing agents of Pledgor for purposes of
all applicable law or court rules regarding the production of witnesses by
notice for testimony (whether in a deposition, at trial or otherwise). Pledgor
agrees that Lender’s counsel in any such dispute resolution proceeding may
examine any of these individuals as if under cross-examination and that any
discovery deposition of any of them may be used in that proceeding as if it were
an evidence deposition. Pledgor in any event will use all commercially
reasonable efforts to produce in any such dispute resolution proceeding, at the
time and in the manner requested by Lender, all persons and entities, documents
(whether in tangible, electronic or other form) or other things under its
control and relating to the dispute in any jurisdiction that recognizes that (or
any similar) distinction.

 

(o)          CHOICE OF LAW; CONSENT TO JURISDICTION. THIS AGREEMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO
THIS AGREEMENT (EACH, A “PROCEEDING”), PLEDGOR HEREBY (A) SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK AND
IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS AND (B) WAIVES ANY OBJECTION WHICH
IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY PROCEEDING BROUGHT IN ANY
SUCH COURT, WAIVES ANY CLAIM THAT ANY PROCEEDING HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH
PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER SUCH PARTY. NOTHING
IN THIS AGREEMENT SHALL PRECLUDE LENDER FROM BRINGING A PROCEEDING IN ANY OTHER
JURISDICTION NOR WILL THE BRINGING OF A PROCEEDING IN ANY ONE OR MORE
JURISDICTIONS PRECLUDE THE BRINGING OF A PROCEEDING IN ANY OTHER JURISDICTION.
PLEDGOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND FURTHER AGREES
AND CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OR PROCESS IN ANY PROCEEDING IN ANY NEW YORK
STATE OR UNITED STATES COURT SITTING IN THE STATE OF NEW YORK MAY BE MADE BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO PLEDGOR AT
THE ADDRESS INDICATED HEREIN, AND SERVICE SO MADE SHALL BE COMPLETE UPON
RECEIPT; EXCEPT THAT IF PLEDGOR SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL
BE DEEMED COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

17.         WAIVER OF JURY TRIAL. PLEDGOR HEREBY (A) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (B) WAIVES
ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN,
KNOWINGLY AND VOLUNTARILY, BY PLEDGOR, AND THIS WAIVER IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL
WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF PLEDGOR’S WAIVER OF THE
RIGHT TO JURY TRIAL. FURTHER, PLEDGOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR
AGENT OF LENDER (INCLUDING THEIR RESPECTIVE COUNSEL) HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, TO PLEDGOR THAT LENDER WILL NOT SEEK TO ENFORCE THIS WAIVER OF
RIGHT TO JURY TRIAL PROVISION.

 

10

 

  

18.         Notwithstanding anything in this Agreement to the contrary: (i) so
long as the Subordination Agreement dated January 22, 2015 (as hereafter
amended, modified or restated, the “MidCap Subordination Agreement”) by and
between MidCap Financial Trust (“MidCap”) and Lender remains in effect, Pledgor
and Company shall be deemed to have complied fully with any and all obligations
imposed under this Agreement for the delivery of physical possession of, or the
making of payments or remittance of funds to, Lender with respect to any
Collateral, any proceeds thereof or payments thereunder, any certificates, stock
powers, instruments or other documents evidencing the Collateral or necessary
for the perfection of a security interest therein, or any other tangible or
intangible personal property (any of the foregoing deliveries, payments or
remittances referred to as a “Delivery,” and collectively as “Deliveries”), to
the extent that any such Delivery shall have been made to MidCap in its capacity
as “Senior Lender” (as defined in the MidCap Subordination Agreement); and (ii)
if at any time the MidCap Subordination Agreement has been terminated or is no
longer in effect, but the Subordination Agreement dated January 22, 2015 (as
hereafter amended, modified or restated, the “Penta Subordination Agreement”) by
and between Penta Mezzanine SBIC Fund I, L.P. (“Penta”) and Lender remains in
effect, Pledgor and Company shall be deemed to have complied fully with any and
all obligations imposed under this Agreement for a Delivery to the extent that
any such Delivery shall have been made to Penta in its capacity as “Senior
Lender” (as defined in the Penta Subordination Agreement). The Deliveries
subject to the provisions of this Section include (without limitation) the
deliveries and remittances required pursuant to Section 2, Section 3, Section
5(d) and Section 5(e) of this Agreement; provided, however that the term
“Deliveries” shall not be deemed to include the delivery of Pledge Amendments as
described in Section 5(j).

 

[Signature Pages Follow]

 

11

 

 

 

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

PLEDGOR: TWINLAB CONSOLIDATION   CORPORATION       By: /s/ Thomas A. Tolworthy
(SEAL)   Name: Thomas A. Tolworthy   Title: Chief Executive Officer and
President       Pledgor Contact Information:       Twinlab Consolidation
Corporation   632 Broadway, Suite 201   New York, NY 10012   Attention: Thomas
A. Tolworthy, Chief   Executive Officer and President

 

Signature Page to JL-BBNC Mezz Utah, LLC Pledge Agreement

(Twinlab Consolidation Corporation)

 

 

 

 





LENDER: JL-BBNC MEZZ UTAH, LLC, an Alaska limited  

liability company

      By:

/s/ Jonathan B. Rubini

(SEAL)   Name: Jonathan B. Rubini   Title: Managing Member

  

Signature Page to Pledge Agreement between JL-BBNC Mezz Utah, LLC

and Twinlab Consolidation Corporation

 

 

 

  

SCHEDULE I

 

Pledged Interests

 

Name of Pledgor: Twinlab Consolidation Corporation     Company Name: Twinlab
Holdings, Inc.     Type of Type of Entity of Company: Corporation    
Jurisdiction of Organization of Company: Michigan     Organizational ID No. of
Company: MI03048C     Tax ID No. of Company: [  ]     Class of Interests in
Company: Common Stock     Equity Interest Certificate No.: 1     Number of
Units: 100     Percentage of Outstanding Equity Interest: 100%

 

 

 

  

Name of Pledgor: Twinlab Consolidation Corporation     Company Name: TCC CM
Subco I, Inc.     Type of Type of Entity of Company: Corporation    
Jurisdiction of Organization of Company: Delaware     Organizational ID No. of
Company: DE5661868     Tax ID No. of Company: [  ]     Class of Interests in
Company: Common Stock     Equity Interest Certificate No.: 1     Number of
Units: 100     Percentage of Outstanding Equity Interest: 100%

 

 

 

  

Name of Pledgor: Twinlab Consolidation Corporation     Company Name: TCC CM
Subco II, Inc.     Type of Type of Entity of Company: Corporation    
Jurisdiction of Organization of Company: Delaware     Organizational ID No. of
Company: DE5661869     Tax ID No. of Company: [  ]     Class of Interests in
Company: Common Stock     Equity Interest Certificate No.: 1     Number of
Units: 100     Percentage of Outstanding Equity Interest: 100%

 

 

 

  

SCHEDULE II



Pledgor Information

 

Name of Pledgor: Twinlab Consolidation Corporation     Type of Entity of
Pledgor: Corporation     Jurisdiction of Organization of Pledgor: Delaware    
Organizational ID No. of Pledgor: DE5407822     Tax ID No. of Pledgor: [  ]

 

 

 

  

SCHEDULE III

 

STOCK POWER

 

FOR VALUE RECEIVED, the undersigned, _________________________, a __________
corporation (“Pledgor”), does hereby sell, assign and transfer to
__________________________________* all of its Equity Interests (as hereinafter
defined) represented by Certificate No(s). __________* in _____________________,
a ______________________ corporation (“Issuer”), standing in the name of Pledgor
on the books of said Issuer. Pledgor does hereby irrevocably constitute and
appoint ________________________________*, as attorney, to transfer the Equity
Interest in said Issuer with full power of substitution in the premises. The
term “Equity Interest” means any security, share, unit, partnership interest,
membership interest, ownership interest, equity interest, option, warrant,
participation, “equity security” (as such term is defined in Rule 3(a)11 1 of
the General Rules and Regulations of the Securities Exchange Act of 1934, as
amended, or any similar statute then in effect, promulgated by the Securities
and Exchange Commission and any successor thereto) or analogous interest
(regardless of how designated) of or in a corporation, partnership, limited
partnership, limited liability company, limited liability partnership, business
trust or other entity, of whatever nature, type, series or class, whether voting
or nonvoting, certificated or uncertificated, common or preferred, and all
rights and privileges incident thereto.





 



Dated:   PLEDGOR:               [NAME OF PLEDGOR]               By: (SEAL)      
Name:         Its:  



 



*To Remain Blank - Not Completed at Closing

 

 

 

  

SCHEDULE IV

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated ________________, 20___ is delivered pursuant to
Section 5(i) of the Pledge Agreement referred to below. All defined terms herein
shall have the meanings ascribed thereto or incorporated by reference in the
Pledge Agreement. The undersigned hereby certifies that the representations and
warranties in Section 4 of the Pledge Agreement are and continue to be true and
correct, both as to the Collateral pledged prior to this Pledge Amendment and as
to the Collateral pledged pursuant to this Pledge Amendment. The undersigned
further agrees that this Pledge Amendment may be attached to that certain Pledge
Agreement, dated _________ ____, 201__, between undersigned, as Pledgor, and
JL-BBNC Mezz Utah, LLC, as Lender (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Pledge Agreement”), and that the
Ownership Interests listed on this Pledge Amendment shall be and become a part
of the Pledged Interests and Pledged Collateral referred to in said Pledge
Agreement and shall secure all Obligations referred to and in accordance with
said Pledge Agreement. Schedule I of the Pledge Agreement shall be deemed
amended to include the Ownership Interests listed on this Pledge Amendment. The
undersigned acknowledge that any Ownership Interests issued by Company owned by
Pledgor not included in the Pledged Collateral at the discretion of JL-BBNC Mezz
Utah, LLC may not otherwise be pledged by Pledgor to any other Person or
otherwise used as security for any obligations other than the Obligations.

 

  PLEDGOR:               [NAME OF PLEDGOR]               By: (SEAL)       Name:
        Its:  

  

 

 

  

SCHEDULE IV- continued

  

Name and
Address of Pledgor   Company   Class of
Equity Interest   Certificate
Number(s)   Number of
Shares                                                              

 

  Initial
Principal Amount   Issue Date   Maturity Date   Interest Rate                  
                                     

  

 



 

